DETAILED ACTION
Status of the Application
This Office Action is the third action on the merits, the first action after the filing of a Request for Continued Examination (RCE), and is a non-final rejection. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 7/20/2022 in response to Office Action (final rejection) mailed 5/9/2022.
Claims 1-20 were previously pending. With Applicant’s filing of 7/20/2022 Claims 1, 2, 4, 7, 10, 13, and 17 are amended, and Claims 3, 5-6, 8-9, 11-12, 14-16, and 18-20 are as previously presented. Presently Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.

Priority
A continuation-in-part is an application filed during the lifetime of an earlier nonprovisional application, repeating some substantial portion or all of the earlier nonprovisional application and adding matter not disclosed in the earlier nonprovisional application. A continuation-in-part application that has joint inventors may derive from an earlier application that has a sole inventor, subject to the conditions set forth in 35 U.S.C. 120 and 37 CFR 1.78. See MPEP §201.08. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 15/647,087, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For instance, subject matter including the limitation that “the mixing rotor is immovable in a direction parallel to a longitudinal axis of the hollow mixing cartridge”, and the limitation that “the pushing member is immovable in a direction parallel to a longitudinal axis of the hollow pressing cartridge”, is not disclosed in the prior-filed application. Each of the independent claims recites at least one of the above limitations. Accordingly, Claims 1-20 are not entitled to the benefit of the prior application 15/647,087.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 line 10 recites “in a hollow mixing cartridge of a mixing unit”. However, there is already a mixing unit recited in the claim. Is this the same mixing unit? A different mixing unit? Thus, the claim is unclear and therefore indefinite. Dependent Claims 18-20 are indefinite as depending from an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 109016315 A, hereinafter Chen ‘315, refer to attached machine translation to English), in view of Teraoka et al. (US 2003/0168766 A1, hereinafter “Teraoka”).
Regarding Claim 1, Chen ‘315 discloses a mixing mechanism for extruding or injection molding (extruding system, 10) for a supercritical fluid (blowing agent) and a polymeric material melt, the extruding system comprising a hot melt unit (melting unit, 20) including a cylindrical extrusion tube (hollow pressing cartridge, 21), a first feed passage (22) and a first discharge passage (23) respectively disposed on both end of the cylindrical extrusion tube and in communication with an inner space (211) (page 3; Figs. 1-3). A screw-shaped pushing member (24), thus having a first groove annularly arranged over a surface of the pushing member and the first groove having a first depth vis-à-vis the screw shape, is coaxial with the hollow pressing cartridge and is rotatably disposed in the inner space, and an inlet hopper (25) is fixed on one end of the hollow pressing cartridge and communicates to the inner space via the first feed passage and a discharge end piece (26) is disposed on the other end of the hollow pressing cartridge and communicates to the inner space via the first discharge passage (pages 3, 5; Figs. 1-3).
The extruding system further comprises a mixing unit (30) including a hollow mixing cylinder (hollow mixing cartridge, 31) located outside the first discharge passage (page 3; Figs. 1-3). A second feed passage (32) is disposed at the portion of the hollow mixing cartridge that is in contact with the discharging end piece and is connected to the outlet end of the hollow mixing cartridge by indirect connection (page 4; Figs. 1-3). The discharge end piece is in communication with the first discharge passage and a second discharge passage (33) is disposed on the other end of the hollow mixing cartridge to be spaced apart from the second feed passage with the mixing cylinder internal space (311) therebetween (page 4; Figs. 1-3). A supercritical fluid supply unit (blowing agent supply unit, 40) is disposed on a portion of the hollow mixing cartridge and the mixing cylinder internal space is in communication to form a flow passage for the blowing agent to enter the mixing cylinder internal space of the hollow mixing cartridge from the outside (page 4; Fig. 4). A mixing rotor (34) is rotatably disposed coaxially inside the hollow mixing cartridge and is interposed between the second feeding passage and the second discharge passage (page 4; Figs. 1-3). The mixing rotor has a first groove portion (342) disposed on the circumferential side of one end of the mixing rotor, thus annularly arranged over a surface of the mixing rotor and having a depth, and a second groove portion (343) having a depth, together regarded as a second groove having a second depth), disposed on the circumferential side of the other end of the mixing rotor, and while the mixing rotor is rotated the polymer melt and the blowing agent are disturbed and mixed (pages 2, 4; Figs. 1-4). The first groove needs to have a relatively large groove depth for pushing the polymeric material, and the groove depth of the second groove is comparatively smaller to achieve dispersion and a small amount of mixing (page 5), thus the second depth is different from the first depth.
A metering unit (injection unit, 50) is disposed outside the second discharge passage and has a hollow metering cartridge (51), a metering interior space (511), a connecting passage (52) between the metering interior space and the second discharge passage, and a plunger-shaped feed member (30) slidably disposed in the metering interior space and is reciprocally displaceable along the longitudinal axis of the injection unit (page 4; Figs. 4-5). A single-phase solution (the mixture) comprising the blowing agent and the polymeric material is mixed through the mixing unit, is conveyed to the metering interior space via the connection passage for metering and a first amount is discharged into a mold cavity (page 4). A first check valve (first flow control element, 61) is disposed between the first discharge passage and the second feed passage (together a first port) and stops the mixture in the mixing unit from flowing back from the second feed passage into the first discharge passage, thus preventing the mixture from flowing into the melting unit (page 5; Fig. 3). A second check valve (second flow control element, 62) is disposed between the second discharging passage and the connection passage (together a second port) and stops the reverse flow of the mixture in the connection passage into the second discharge passage, thus preventing the mixture from flowing back into the mixing unit (page 5; Fig. 3). 
Chen ‘315 does not disclose the mixing rotor is immovable in a direction parallel to a longitudinal axis of the hollow mixing cartridge. 
In the same field of endeavor, forming thermoplastic resin foam, Teraoka discloses “[t]he present invention relates to the step of plasticizing a thermoplastic resin material by rotatably driving a screw [(pushing member)]. Also included in the method is the step of injecting an inert gas into a screw cylinder (cartridge) to permeate the melted resin and injecting the melted resin into a mold by driving the screw in the direction of injection. Here, the inert gas has a pressure equal to or greater than a supercritical pressure or is under a supercritical state. To provide a thermoplastic resin foam by the method, electric servomotors are employed to drive the screw. After the step of plasticizing the resin material has been completed, brakes are applied to the electric servomotors to prevent the screw from retreating” (Abstract; Figs. 1,2; See [0030], [0035]), thus the pushing member is immovable in a direction parallel to a longitudinal axis of the screw cartridge. The melted resin is thus prevented from being reduced in pressure, so to maintain a desired pressure ([0030]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Chen ‘315 invention as discussed above, with the Teraoka teaching of applying brakes to the servomotors to render the screw (rotatably disposed pushing member) immovable in axial direction (direction parallel to a longitudinal axis of the cartridge). One would be motivated to combine them by a desire to gain the benefit of maintaining a desired pressure in the cartridge, as taught by Teraoka ([0030]).
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by the combination Chen ‘315 and Teraoka as discussed above. Chen ‘315 discloses, as discussed above, the injection unit comprises a cylinder, a discharging member, a hollow metering cartridge, and a controllable open/close injection nozzle, and in use the mixture is delivered from the mixing unit to the injection unit hollow metering cartridge where it is accommodated until injection into the mold unit (pages 4-5; Figs. 1-4). The discharging member may be driving to slidably advance rapidly to inject the resin material and may be driven to slidably retreat, with the advance and retreat direction being parallel to a longitudinal axis of the hollow metering cartridge (page 4; Figs. 4-5). 
Regarding Claim 3, the limitations of Claim 2 from which Claim 3 depends are disclosed by the combination Chen ‘315 and Teraoka as discussed above. Teraoka further discloses a material chamber (4) disposed at the front end of the injection screw (discharging member) and wherein a pressure gauge (sensor, 16) is disposed to measure the pressure of the accumulating resin before injection into a mold ([0022]; Fig. 1). The sensor’s pressure measurements are provided to the controller (monitoring module, 40) which may be programmed to output control signals to the brakes on the electric servomotors ([0022], [0027]). Thus the monitoring module necessarily includes a central processor. The pressure of the chamber is measured with the sensor and a pressure is applied to the discharging member in the direction of injection for measurement so as not to allow the measure pressure to go below the desired pressure ([0029]). It is known that pressure equals force per unit area, and because the area of the discharging member is readily ascertainable, the pressure exerted on the discharging member can be calculated as a pushing force. Thus, the central processor is configured to control a pushing force of the discharging member applied to the mixture accumulated in the metering cartridge, and a sensor is installed in the injection unit and configured to sense a pressure in the metering cartridge and communicate with the central processor, the central processor adjusts the pushing force in real time according to the pressure of the injection unit sensed by the sensor.
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by the combination Chen ‘315 and Teraoka as discussed above. Chen ‘315 discloses the second depth is less than the first depth, as discussed above.
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by the combination Chen ‘315 and Teraoka as discussed above. Chen ‘315 Figure 1 depicts the blowing agent supply unit is positioned between the first flow control element and the second flow control element, and depicts the blowing agent supply unit is disposed proximal to the first flow control element and distal to the second flow control element.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 109016315 A, hereinafter Chen ‘315, refer to attached machine translation to English), in view of Teraoka et al. (US 2003/0168766 A1, hereinafter “Teraoka”), and further in view of Pierick et al. (US 6,884,823 B1, hereinafter “Pierick”).
Regarding Claims 6 and 7, the limitations of Claim 1 from which Claims 6 and 7 depend are disclosed by the combination Chen ‘315 and Teraoka as discussed above. Chen ‘315 discloses the first flow control element may allow polymeric material melt to flow from the melt unit into the mixing unit, or may prevent the material from reflowing from the mixing unit back into the melt unit, as discussed above. The combination Chen ‘315 and Teraoka does not disclose the first flow control element is configured to switch between an open configuration and a closed configuration, the open configuration allows the polymeric material to flow from the melting unit into the mixing unit, and the closed configuration prevents the polymeric material from flowing from the mixing unit back to the melting unit, and does not disclose the hollow pressing cartridge has a first pressure, the hollow mixing cartridge has a second pressure, and the first pressure is greater than the second pressure.
In the same field of endeavor, a blowing agent mixing means, Pierick discloses an apparatus and method involving introducing polymeric material admixed with supercritical fluid into a mold (Abstract; C4 L61-65), the apparatus comprising an extruder (mixing unit) with a reciprocating screw with a hot-melting section and a mixing section with a discharge passage (51) in fluid communication with an inlet passage (79) of an accumulator (injection unit) via a conduit (53) for delivering a non-nucleated, single-phase solution of polymeric material and blowing agent to the accumulator (injection unit) (C20 L9-20; Fig. 2). Pierick further discloses a ball check valve (spherical check valve, 85) arranged between the outlet (second discharging passage) of the extruder (mixing unit) and the inlet passage (connecting passage) of the accumulator (metering unit) to regulate the flow of material (the mixture) into the metering unit and to prevent backflow into the mixing unit (C20 L56-58). One of ordinary skill in the art would recognize a spherical check valve opens/closes automatically in response to crossing a pressure threshold, thus in operation the hollow pressing cartridge has a first pressure, the hollow mixing cartridge has a second pressure, and the first pressure is greater than the second pressure.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Chen ‘315 and Teraoka invention as discussed above, with the Pierick teaching of arranging a spherical check valve between the second discharging passage of the mixing unit and the connecting passage of the metering unit. One would be motivated to combine them by a desire to gain the benefit of not only regulating the flow of material into the injection unit as the second controllable melt metering valve of Chen ‘315 does, but also prevent backflow into the mixing unit, as taught by Pierick [C20 L56-58]. Furthermore, one would be motivated to substitute the first controllable metering valve of Chen ‘315 with Pierick’s spherical check valve by a desire to gain the benefit of not only regulating the flow of material into the mixing unit as the first controllable melt metering valve of Chen ‘315 does, but also prevent backflow into the melting unit. Thus, the combination of Chen ‘315 and Teraoka and Pierick discloses a spherical first check valve located between the first discharging passage and the second feeding passage to stop the mixture in the mixing unit from reversely flowing from the second feeding passage of the mixing unit to the first discharging passage of the melting unit, and a spherical second check valve located between the second discharging passage and a connecting passage of the injection unit to stop the mixture in the connecting passage from reversely flowing to the second discharging passage of the mixing unit.
Regarding Claim 8, the limitations of Claim 6 from which Claim 8 depends are disclosed by the combination Chen ‘315 and Teraoka and Pierick as discussed above. Chen ‘315 further discloses the first flow control element is disposed at the first port connecting the melting unit to the mixing unit (Fig. 1), as discussed above.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 109016315 A, hereinafter Chen ‘315, refer to attached machine translation to English), in view of Teraoka et al. (US 2003/0168766 A1, hereinafter “Teraoka”), and further in view of Pierick et al. (US 6,884,823 B1, hereinafter “Pierick”).
Regarding Claims 9 and 10, the limitations of Claim 1 from which Claims 9 and 10 depend are disclosed by the combination Chen ‘315 and Teraoka as discussed above. Chen ‘315 discloses the first second control element may allow the blowing agent and polymeric material mixture to flow from the mixing unit into the injection unit, or may prevent the material from backflowing from the injection unit back into the mixing unit, as discussed above. The combination Chen ‘315 and Teraoka does not disclose the second flow control element is configured to switch between an open configuration and a closed configuration, the open configuration allows the mixture to flow from the mixing unit into the injection unit, and the closed configuration prevents the polymeric material from flowing from the injection unit back to the mixing unit, and does not disclose the hollow mixing cartridge has a second pressure, the hollow metering cartridge has a third pressure, and the second pressure is greater than the third pressure.
In the same field of endeavor, a blowing agent mixing means, Pierick discloses an apparatus and method involving introducing polymeric material admixed with supercritical fluid into a mold (Abstract; C4 L61-65), the apparatus comprising an extruder (mixing unit) with a reciprocating screw with a hot-melting section and a mixing section with a discharge passage (51) in fluid communication with an inlet passage (79) of an accumulator (injection unit) via a conduit (53) for delivering a non-nucleated, single-phase solution of polymeric material and blowing agent to the accumulator (injection unit) (C20 L9-20; Fig. 2). Pierick further discloses a ball check valve (spherical check valve, 85) arranged between the outlet (second discharging passage) of the extruder (mixing unit) and the inlet passage (connecting passage) of the accumulator (metering unit) to regulate the flow of material (the mixture) into the metering unit and to prevent backflow into the mixing unit (C20 L56-58). One of ordinary skill in the art would recognize a spherical check valve opens/closes automatically in response to crossing a pressure threshold, thus in operation the hollow mixing cartridge has a second pressure, the hollow metering cartridge has a third pressure, and the second pressure is greater than the third pressure.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Chen ‘315 and Teraoka invention as discussed above, with the Pierick teaching of arranging a spherical check valve between the second discharging passage of the mixing unit and the connecting passage of the metering unit. One would be motivated to combine them by a desire to gain the benefit of not only regulating the flow of material into the injection unit as the second controllable melt metering valve of Chen ‘315 does, but also prevent backflow into the mixing unit, as taught by Pierick [C20 L56-58]. Furthermore, one would be motivated to substitute the first controllable metering valve of Chen ‘315 with Pierick’s spherical check valve by a desire to gain the benefit of not only regulating the flow of material into the mixing unit as the first controllable melt metering valve of Chen ‘315 does, but also prevent backflow into the melting unit. Thus, the combination of Chen ‘315 and Teraoka and Pierick discloses a spherical first check valve located between the first discharging passage and the second feeding passage to stop the mixture in the mixing unit from reversely flowing from the second feeding passage of the mixing unit to the first discharging passage of the melting unit, and a spherical second check valve located between the second discharging passage and a connecting passage of the injection unit to stop the mixture in the connecting passage from reversely flowing to the second discharging passage of the mixing unit.
Regarding Claim 11, the limitations of Claim 9 from which Claim 11 depends are disclosed by the combination Chen ‘315 and Teraoka and Pierick as discussed above. Chen ‘315 further discloses the second flow control element is disposed at the second port connecting the melting unit to the mixing unit (Fig. 1), as discussed above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 109016315 A, hereinafter Chen ‘315, refer to attached machine translation to English), in view of Teraoka et al. (US 2003/0168766 A1, hereinafter “Teraoka”), Burnham et al. (US 2019/0118432 A1, hereinafter “Burnham”).
Regarding Claim 12, the limitations of Claim 1 from which Claim 12 depends are disclosed by the combination Chen ‘315 and Teraoka as discussed above. Chen ‘315 discloses the mixing unit may be provided with a pressure and/or temperature sensor (35) (page 5). The combination Chen ‘315 and Teraoka does not disclose a monitoring module configured to monitor the extruding system in real time.
In the same field of endeavor, a blowing agent mixing means, Burnham discloses a polymer foam processing system comprising: a blowing agent source; a blowing agent introduction system connected to the blowing agent source and including: a flow restrictor (flow control element); a pressure regulating device upstream of the flow control element; a pressure measuring device (sensor) upstream of the flow control element; a pressure measuring device (sensor) downstream of the flow control element; and an extruder including a screw constructed and arranged to rotate within a barrel to convey polymeric material in a downstream direction, the barrel having a blowing agent port formed therein (Burnham Cl. 12). The apparatus further comprises a controller (monitoring module) operably connected to the sensors and process regulators so that the controller may receive inputs from the sensors and provide outputs to control pressure in real time ([0016,0033]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Chen ‘315 and Teraoka invention as discussed above, with the Burnham teaching of a monitoring module that monitors the system in real time base at least in part on data from a sensor. One would be motivated to combine them by a desire to gain the benefit of having accurate pressure information for location upstream and downstream of a flow control element, as taught by Burnham [0029-0030].


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 109016315 A, hereinafter Chen ‘315, refer to attached machine translation to English), in view of Teraoka et al. (US 2003/0168766 A1, hereinafter “Teraoka”), Burnham et al. (US 2019/0118432 A1, hereinafter “Burnham”).
Regarding Claim 13, Chen ‘315 discloses a mixing mechanism for extruding or injection molding (extruding system, 10) for a supercritical fluid (blowing agent) and a polymeric material melt, the extruding system comprising a hot melt unit (melting unit, 20) including a cylindrical extrusion tube (hollow pressing cartridge, 21), a first feed passage (22) and a first discharge passage (23) respectively disposed on both end of the cylindrical extrusion tube and in communication with an inner space (211) (page 3; Figs. 1-3). A screw-shaped pushing member (24), thus having a first groove annularly arranged over a surface of the pushing member and the first groove having a first depth vis-à-vis the screw shape, is coaxial with the hollow pressing cartridge and is rotatably disposed in the inner space, and an inlet hopper (25) is fixed on one end of the hollow pressing cartridge and communicates to the inner space via the first feed passage and a discharge end piece (26) is disposed on the other end of the hollow pressing cartridge and communicates to the inner space via the first discharge passage (pages 3, 5; Figs. 1-3).
The extruding system further comprises a mixing unit (30) including a hollow mixing cylinder (hollow mixing cartridge, 31) located outside the first discharge passage (page 3; Figs. 1-3). A second feed passage (32) is disposed at the portion of the hollow mixing cartridge that is in contact with the discharging end piece and is connected to the outlet end of the hollow mixing cartridge by indirect connection (page 4; Figs. 1-3). The discharge end piece is in communication with the first discharge passage and a second discharge passage (33) is disposed on the other end of the hollow mixing cartridge to be spaced apart from the second feed passage with the mixing cylinder internal space (311) therebetween (page 4; Figs. 1-3). A supercritical fluid supply unit (blowing agent supply unit, 40) is disposed on a portion of the hollow mixing cartridge and the mixing cylinder internal space is in communication to form a flow passage for the blowing agent to enter the mixing cylinder internal space of the hollow mixing cartridge from the outside (page 4; Fig. 4). A mixing rotor (34) is rotatably disposed coaxially inside the hollow mixing cartridge and is interposed between the second feeding passage and the second discharge passage (page 4; Figs. 1-3). The mixing rotor has a first groove portion (342) disposed on the circumferential side of one end of the mixing rotor, thus annularly arranged over a surface of the mixing rotor and having a depth, and a second groove portion (343) having a depth, together regarded as a second groove having a second depth), disposed on the circumferential side of the other end of the mixing rotor, and while the mixing rotor is rotated the polymer melt and the blowing agent are disturbed and mixed (pages 2, 4; Figs. 1-4). The first groove needs to have a relatively large groove depth for pushing the polymeric material the groove depth of the second groove is comparatively smaller to achieve dispersion and a small amount of mixing (page 5), thus the second depth is different from the first depth.
A metering unit (injection unit, 50) is disposed outside the second discharge passage and has a hollow metering cartridge (51), a metering interior space (511), a connecting passage (52) between the metering interior space and the second discharge passage, and a plunger-shaped feed member (30) slidably disposed in the metering interior space and is reciprocally displaceable along the longitudinal axis of the injection unit (page 4; Figs. 4-5). A single-phase solution (the mixture) comprising the blowing agent and the polymeric material is mixed through the mixing unit, is conveyed to the metering interior space via the connection passage for metering and a first amount is discharged into a mold cavity (page 4). 
Chen ‘315 does not disclose the mixing rotor is immovable in a direction parallel to a longitudinal axis of the hollow mixing cartridge. 
In the same field of endeavor, forming thermoplastic resin foam, Teraoka discloses “[t]he present invention relates to the step of plasticizing a thermoplastic resin material by rotatably driving a screw [(pushing member)]. Also included in the method is the step of injecting an inert gas into a screw cylinder (cartridge) to permeate the melted resin and injecting the melted resin into a mold by driving the screw in the direction of injection. Here, the inert gas has a pressure equal to or greater than a supercritical pressure or is under a supercritical state. To provide a thermoplastic resin foam by the method, electric servomotors are employed to drive the screw. After the step of plasticizing the resin material has been completed, brakes are applied to the electric servomotors to prevent the screw from retreating” (Abstract; Figs. 1,2; See [0030], [0035]), thus the pushing member is immovable in a direction parallel to a longitudinal axis of the screw cartridge. The melted resin is thus prevented from being reduced in pressure, so to maintain a desired pressure ([0030]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Chen ‘315 invention as discussed above, with the Teraoka teaching of applying brakes to the servomotors to render the screw (rotatably disposed pushing member) immovable in axial direction (direction parallel to a longitudinal axis of the cartridge). One would be motivated to combine them by a desire to gain the benefit of maintaining a desired pressure in the cartridge, as taught by Teraoka ([0030]).
Chen ‘315 discloses the mixing unit may be provided with a pressure and/or temperature sensor (35) (page 5). The combination Chen ‘315 and Teraoka does not disclose a monitoring module configured to monitor the extruding system in real time.
In the same field of endeavor, a blowing agent mixing means, Burnham discloses a polymer foam processing system comprising: a blowing agent source; a blowing agent introduction system connected to the blowing agent source and including: a flow restrictor (flow control element); a pressure regulating device upstream of the flow control element; a pressure measuring device (sensor) upstream of the flow control element; a pressure measuring device (sensor) downstream of the flow control element; and an extruder including a screw constructed and arranged to rotate within a barrel to convey polymeric material in a downstream direction, the barrel having a blowing agent port formed therein (Burnham Cl. 12). The apparatus further comprises a controller (monitoring module) operably connected to the sensors and process regulators so that the controller may receive inputs from the sensors and provide outputs to control pressure in real time ([0016,0033]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Chen ‘315 and Teraoka invention as discussed above, with the Burnham teaching of a monitoring module that monitors the system in real time base at least in part on data from a sensor. One would be motivated to combine them by a desire to gain the benefit of having accurate pressure information for location upstream and downstream of a flow control element, as taught by Burnham [0029-0030].
Regarding Claims 14-15, the limitations of Claim 13 from which Claims 14-15 depends are disclosed by the combination Chen ‘315 and Teraoka and Burnham as discussed above. Burnham further discloses an upstream pressure measuring device (sensor, 40) and a downstream pressure measuring device (sensor, 42). Thus a plurality of sensors. As discussed above, Burnham discloses the apparatus comprises a controller (monitoring module) operably connected to the sensors and process regulators so that the controller may receive inputs from the sensors and provide outputs to control pressure in real time ([0016,0033]), thus the processing conditions of the extruding system are automatically monitored and instantly adjusted in accordance with the processing conditions sensed by the sensor.
Regarding Claim 16, the limitations of Claim 13 from which Claim 16 depends are disclosed by the combination Chen ‘315 and Teraoka and Burnham as discussed above. Chen ‘315 further discloses a first check valve (first flow control element, 61) is disposed between the first discharge passage and the second feed passage and stops the mixture in the mixing unit from flowing back from the second feed passage into the first discharge passage, thus preventing the mixture from flowing into the melting unit (page 5; Fig. 3), thus controlling flow. A second check valve (second flow control element, 62) is disposed between the second discharging passage and the connection passage and stops the reverse flow of the mixture in the connection passage into the second discharge passage, thus preventing the mixture from flowing back into the mixing unit (page 5; Fig. 3), thus controlling flow.


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 109016315 A, hereinafter Chen ‘315, refer to attached machine translation to English), in view of Teraoka et al. (US 2003/0168766 A1, hereinafter “Teraoka”).
Regarding Claim 17, Chen ‘315 discloses a mixing mechanism for extruding or injection molding (extruding system, 10) for a supercritical fluid (blowing agent) and a polymeric material melt, the extruding system comprising a hot melt unit (melting unit, 20) including a cylindrical extrusion tube (hollow pressing cartridge, 21), a first feed passage (22) and a first discharge passage (23) respectively disposed on both end of the cylindrical extrusion tube and in communication with an inner space (211) (page 3; Figs. 1-3). A screw-shaped pushing member (24) for conveying polymeric material, thus having a first groove annularly arranged over a surface of the pushing member and the first groove having a first depth vis-à-vis the screw shape, is coaxial with the hollow pressing cartridge and is rotatably disposed in the inner space, and an inlet hopper (25) is fixed on one end of the hollow pressing cartridge and communicates to the inner space via the first feed passage and a discharge end piece (26) is disposed on the other end of the hollow pressing cartridge and communicates to the inner space via the first discharge passage (pages 3, 5; Figs. 1-3).
The extruding system further comprises a mixing unit (30) including a hollow mixing cylinder (hollow mixing cartridge, 31) located outside the first discharge passage (page 3; Figs. 1-3). A second feed passage (32) is disposed at the portion of the hollow mixing cartridge that is in contact with the discharging end piece and is connected to the outlet end of the hollow mixing cartridge by indirect connection (page 4; Figs. 1-3). The discharge end piece is in communication with the first discharge passage and a second discharge passage (33) is disposed on the other end of the hollow mixing cartridge to be spaced apart from the second feed passage with the mixing cylinder internal space (311) therebetween (page 4; Figs. 1-3). A supercritical fluid supply unit (blowing agent supply unit, 40) is disposed on a portion of the hollow mixing cartridge and the mixing cylinder internal space is in communication to form a flow passage for the blowing agent to enter the mixing cylinder internal space of the hollow mixing cartridge from the outside (page 4; Fig. 4). A mixing rotor (34) is rotatably disposed coaxially inside the hollow mixing cartridge and is interposed between the second feeding passage and the second discharge passage (page 4; Figs. 1-3). The mixing rotor has a first groove portion (342) disposed on the circumferential side of one end of the mixing rotor, thus annularly arranged over a surface of the mixing rotor and having a depth, and a second groove portion (343) having a depth, together regarded as a second groove having a second depth), disposed on the circumferential side of the other end of the mixing rotor, and while the mixing rotor is rotated the polymer melt and the blowing agent are disturbed and mixed (pages 2, 4; Figs. 1-4). The first groove needs to have a relatively large groove depth for pushing the polymeric material, and the groove depth of the second groove is comparatively smaller to achieve dispersion and a small amount of mixing (page 5), thus the second depth is different from the first depth.
A metering unit (injection unit, 50) is disposed outside the second discharge passage and has a hollow metering cartridge (51), a metering interior space (511), a connecting passage (52) between the metering interior space and the second discharge passage, and a plunger-shaped feed member (30) slidably disposed in the metering interior space and is reciprocally displaceable along the longitudinal axis of the injection unit (page 4; Figs. 4-5). A single-phase solution (the mixture) comprising the blowing agent and the polymeric material is mixed through the mixing unit, is conveyed to the metering interior space via the connection passage for metering and a first amount is discharged into a mold cavity (page 4). A first check valve (first flow control element, 61) is disposed between the first discharge passage and the second feed passage (together a first port) and stops the mixture in the mixing unit from flowing back from the second feed passage into the first discharge passage, thus preventing the mixture from flowing into the melting unit (page 5; Fig. 3), thus controlling the flow of the polymeric material. A second check valve (second flow control element, 62) is disposed between the second discharging passage and the connection passage (together a second port) and stops the reverse flow of the mixture in the connection passage into the second discharge passage, thus preventing the mixture from flowing back into the mixing unit (page 5; Fig. 3), thus controlling the flow of the mixture. 
Chen ‘315 does not disclose the pushing member is immovable in a direction parallel to a longitudinal axis of the hollow pressing cartridge. 
In the same field of endeavor, forming thermoplastic resin foam, Teraoka discloses “[t]he present invention relates to the step of plasticizing a thermoplastic resin material by rotatably driving a screw [(pushing member)]. Also included in the method is the step of injecting an inert gas into a screw cylinder (cartridge) to permeate the melted resin and injecting the melted resin into a mold by driving the screw in the direction of injection. Here, the inert gas has a pressure equal to or greater than a supercritical pressure or is under a supercritical state. To provide a thermoplastic resin foam by the method, electric servomotors are employed to drive the screw. After the step of plasticizing the resin material has been completed, brakes are applied to the electric servomotors to prevent the screw from retreating” (Abstract; Figs. 1,2; See [0030], [0035]), thus the pushing member is immovable in a direction parallel to a longitudinal axis of the screw cartridge. The melted resin is thus prevented from being reduced in pressure, so to maintain a desired pressure ([0030]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Chen ‘315 invention as discussed above, with the Teraoka teaching of applying brakes to the servomotors to render the screw (rotatably disposed pushing member) immovable in axial direction (direction parallel to a longitudinal axis of the cartridge). One would be motivated to combine them by a desire to gain the benefit of maintaining a desired pressure in the cartridge, as taught by Teraoka ([0030]).
Regarding Claim 18, the limitations of Claim 17 from which Claim 18 depends are disclosed by the combination Chen ‘315 and Teraoka as discussed above. Chen ‘315 further discloses when in use a process step is to plasticize polymer material with the first flow control element closed, then open the first flow control element and convey polymeric material from the melting unit into the mixing unit (pages 3-5). One of ordinary skill in the art would recognize that at least for this period, the pressure in the melting unit is greater than the pressure in the mixing unit, thus a pressure difference is generated, otherwise the polymeric material would not flow in this downstream direction.
Regarding Claim 19, the limitations of Claim 17 from which Claim 18 depends are disclosed by the combination Chen ‘315 and Teraoka as discussed above. Chen ‘315 further discloses when in use a further process step is when the plasticized polymeric material is conveyed into the mixing unit the blowing agent is also conveyed into the mixing unit and they are mixed, go through a second plasticization, the second flow control element is opened and the mixture is conveyed into the injection unit, then the second flow control element is closed (pages 3-5). One of ordinary skill in the art would recognize that at least for this period, the pressure in the mixing unit is greater than the pressure in the injection unit, thus a pressure difference is generated, otherwise the mixture would not flow in this downstream direction.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 109016315 A, hereinafter Chen ‘315, refer to attached machine translation to English), in view of Teraoka et al. (US 2003/0168766 A1, hereinafter “Teraoka”), Burnham et al. (US 2019/0118432 A1, hereinafter “Burnham”).
Regarding Claim 20, the limitations of Claim 17 from which Claim 20 depends are disclosed by the combination Chen ‘315 and Teraoka as discussed above. The combination Chen ‘315 and Teraoka does not disclose monitoring the melting unit, the mixing unit, the injection unit in real time. 
In the same field of endeavor, a blowing agent mixing means, Burnham discloses a polymer foam processing system comprising: a blowing agent source; a blowing agent introduction system connected to the blowing agent source and including: a flow restrictor (flow control element); a pressure regulating device upstream of the flow control element; a pressure measuring device (sensor) upstream of the flow control element; a pressure measuring device (sensor) downstream of the flow control element; and an extruder including a screw constructed and arranged to rotate within a barrel to convey polymeric material in a downstream direction, the barrel having a blowing agent port formed therein (Burnham Cl. 12). The apparatus further comprises a controller (monitoring module) operably connected to the sensors and process regulators so that the controller may receive inputs from the sensors and provide outputs to control pressure in real time ([0016,0033]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Chen ‘315 and Teraoka invention as discussed above, with the Burnham teaching of a monitoring module that monitors the system in real time base at least in part on data from a sensor. One would be motivated to combine them by a desire to gain the benefit of having accurate pressure information for location upstream and downstream of a flow control element, as taught by Burnham [0029-0030].

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the above-applied rejections properly address the newly added limitations of each of independent claims 1, 13, and 17. Moreover, it is noted that the filed arguments are mainly directed to the newly added limitations and argue that the references cited in the prior rejection of record fail to disclose the newly added limitations. However, the filed arguments for any teaching or matter specifically challenged in the argument are overcome in view of the above grounds of rejection that fully and properly address the newly added limitations.
Claims 1-5 are rejected under 35 USC 103 as being unpatentable over Chen ‘315 in view of Teraoka.
Claims 6-8 are rejected under 35 USC 103 as being unpatentable over Chen ‘315 in view of Teraoka, and further in view of Pierick.
Claims 9-11 are rejected under 35 USC 103 as being unpatentable over Chen ‘315 in view of Teraoka, and further in view of Pierick.
Claim 12 is rejected under 35 USC 103 as being unpatentable over Chen ‘315 in view of Teraoka, and further in view of Burnham.
Claims 13-16 are rejected under 35 USC 103 as being unpatentable over Chen ‘315 in view of Teraoka, and further in view of Burnham.
Claims 17-19 are rejected under 35 USC 103 as being unpatentable over Chen ‘315 in view of Teraoka.
Claim 20 is rejected under 35 USC 103 as being unpatentable over Chen ‘315 in view of Teraoka, and further in view of Burnham.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754